[Cite as Cooper v. Cooper, 2015-Ohio-4048.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



TIFFANY L. COOPER                                JUDGES:
                                                 Hon. William B. Hoffman, P. J.
        Plaintiff-Appellant                      Hon. Sheila G. Farmer, J.
                                                 Hon. John W. Wise, J.
-vs-
                                                 Case No. 14 CA 100
GARY F. COOPER

        Defendant-Appellee                       OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Domestic Relations Division, Case
                                              No. 13 DR 515


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        September 30, 2015



APPEARANCES:

For Plaintiff-Appellant                       For Defendant-Appellee

SUSAN M. LANTZ                                ORVAL E. FIELDS
434 East Rich Street                          KRISTI R. McANAUL
Columbus, Ohio 43215                          660 Hill Road North, P. O. Box 220
                                              Pickerington, Ohio 43147
Licking County, Case No. 14 CA 100                                                       2

Wise, J.

        {¶1}.   Plaintiff-Appellant Tiffany L. Cooper appeals from the judgment of the

Licking County Court of Common Pleas, Domestic Relations Division, which granted her

a divorce from Defendant-Appellee Gary F. Cooper. The relevant procedural facts

leading to this appeal are as follows.

        {¶2}.   Appellant Tiffany and Appellee Gary were married in October 2007 in

Pataskala, Ohio. Appellant is the mother of a son, C.M.C., born in 2003, who was

adopted by appellee in 2010. The parties maintained a marital residence on Essex

Place in Pataskala, although they began living separate and apart in January 2012. The

marital residence was encumbered by a first and second mortgage, both held by U.S.

Bank.

        {¶3}.   Appellant is employed as an insurance analyst in Dublin, Ohio. Appellee

was most recently employed as a gas pipeline inspector, which sometimes required

travelling to out-of-town worksites. However, appellee was laid off in January 2014. At

the time of the divorce trial at issue, he remained unemployed.

        {¶4}.   On May 3, 2013, appellant filed a complaint for divorce against appellee in

the Licking County Court of Common Pleas, Domestic Relations Division, along with a

proposed shared parenting plan. A number of temporary orders were issued over the

ensuing months.

        {¶5}.   The case proceeded to evidentiary hearings before the trial court on June

30, 2014 and July 15, 2014, as well as non-oral proceedings on August 29, 2014 and

September 18, 2014.
Licking County, Case No. 14 CA 100                                                      3


      {¶6}.   The parties also entered certain stipulations, particularly on the issue of

property division, as further discussed infra. Said stipulations were filed with the trial

court on June 30, 2014.

      {¶7}.   The trial court issued a forty-five page final judgment entry of divorce on

October 14, 2014. Among other thing, appellant was awarded the marital residence and

was made responsible for the mortgages thereon.

      {¶8}.   On November 10, 2014, appellant filed a notice of appeal. She herein

raises the following five Assignments of Error:

      {¶9}.   “I. THE TRIAL COURT ERRED AS A MATTER OF LAW BY INCLUDING

THE REAL ESTATE AS AN 'OFFSET' IN THE DIVISION OF THE PARTIES' ASSETS

AND DEBTS AND ERRED BY MAKING ORDERS REGARDING PAYMENT OF THE

FIRST MORTGAGE AND REFINANCING, BOTH IN CONTRAVENTION OF THE

PARTIES' AGREED WRITTEN STIPULATIONS.

      {¶10}. “II.   THE TRIAL COURT ERRED AS A MATTER OF LAW BY

EXCLUDING       APPELLEE'S      SECRETED          NON-TAXABLE     CASH     INCOME     OF

$79,390.00 AS A MARITAL ASSET FOR PURPOSES OF DIVISION OF THE

PARTIES’ DEBTS AND ASSETS, FOR PURPOSES OF AWARDING SPOUSAL

SUPPORT AND AWARDING ATTORNEY FEES.

      {¶11}. “III. THE TRIAL COURT ERRED AS A MATTER OF LAW, ABUSED ITS

DISCRETION AND COMMITTED PREJUDICIAL ERROR BY FAILING TO IMPUTE

INCOME TO APPELLEE FOR PURPOSES OF CHILD SUPPORT WHICH WAS IN

DISREGARD OF R.C. §3119.01(C)(7), THE EVIDENCE ADDUCED, AND ITS OWN

STATEMENTS AT TRIAL.
Licking County, Case No. 14 CA 100                                                      4


      {¶12}. “IV. THE TRIAL COURT ERRED AS A MATTER OF LAW, ABUSED ITS

DISCRETION AND COMMITTED PREJUDICIAL ERROR BY FAILING TO AWARD

APPELLANT ANY AMOUNT OF SPOUSAL SUPPORT, BY MAKING THE ISSUE OF

SPOUSAL SUPPORT NON-MODIFIABLE, AND BY FAILING TO AWARD APPELLANT

ADDITIONAL ATTORNEY FEES.

      {¶13}. “V. THE TRIAL COURT ERRED AS A MATTER OF LAW, ABUSED ITS

DISCRETION AND COMMITTED PREJUDICIAL ERROR IN ITS DETERMINATION OF

MARITAL AND SEPARATE PROPERTY.”

                                                I.

      {¶14}. In her First Assignment of Error, appellant contends the trial court erred in

making certain property division orders in alleged contravention of the parties' written

stipulations filed prior to the decree. We disagree.

      {¶15}. As an appellate court, we generally review the overall appropriateness of

the trial court's property division in divorce proceedings under an abuse of discretion

standard. Cherry v. Cherry (1981), 66 Ohio St. 2d 348, 421 N.E.2d 1293. In order to find

an abuse of discretion, we must determine that the trial court's decision was

unreasonable, arbitrary, or unconscionable and not merely an error of law or judgment.

Blakemore v. Blakemore (1983), 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140. As an

appellate court construing a stipulation, we must consider the intent of the parties. See

Harris v. Salyards, 9th Dist. Wayne No. 2546, 1990 WL 95697, citing Beyer v. Miller

(1951), 90 Ohio App. 66, 69; 73 American Jurisprudence 2d (1974) Stipulations §7.

Furthermore, we remain mindful that a trial court is not bound by concessions that are

incorrect conclusions of law as opposed to stipulations of fact. See Madison v.
Licking County, Case No. 14 CA 100                                                        5

Woodlawn, 6th Dist. Lucas No. L-10-1131, 2010-Ohio-5650, ¶ 12, citing State ex rel.

Leis v. Bd. of Elections of Hamilton Cty. (1971), 28 Ohio St. 2d 7, 8, 274 N.E.2d 560.

      {¶16}. The present dispute centers on paragraph 13 of the June 30, 2014

stipulations, which reads as follows: "As soon as U.S. Bank will allow after [Appellee]

has brought the first mortgage current, [Appellant] shall refinance both the first and

second mortgages, relieving [Appellee] of any further obligation thereon." See

Appellant's Appendix No. 2. Furthermore, a second stipulation was reached by the

parties on September 18, 2014, in which they agreed that " *** the stipulations

previously entered into by the parties and filed on June 30, 2014, was [sic] a fair and

equitable division of property in this case. Further, the parties agree that there is no

need to value the property and no need for an offset." See Appellant's Appendix No. 3.

      {¶17}. The trial court nonetheless ordered that the marital residence, which the

court valued at $145,000.00, would be awarded to appellant and that the $125,371.68

debt on the residence would be her responsibility. See Decree at 34. Appellant

maintains that pursuant to the stipulations, the marital residence should have been

segregated from the remaining marital property and should not have been used as an

offset in the division of the remaining property. Appellant adds that she was thereby

handed the financial responsibility of immediately assuming the first mortgage and was

additionally ordered to refinance both mortgages within three months.

      {¶18}. "When dividing real and personal property at a divorce, a trial court has

the duty to equitably divide and distribute the marital property." R.E. v. K.E., 5th Dist.

Muskingum No. CT 2006-0037, 2007-Ohio-4750, ¶ 43, citing R.C. 3105.171(B). In the

case sub judice, the trial court, in carrying out this statutory duty to rule on the overall
Licking County, Case No. 14 CA 100                                                       6


marital property issue when drafting the final decree, was faced with the dilemma of

both parties having presented evidence and arguments at trial as to the valuation of the

marital home, despite the apparent stipulation that a valuation would be unnecessary

and would not have to be shown in the final decree's distribution chart. The record also

reveals the trial court indicated, with both attorneys indicating they had no dispute, that

it would "probably" consider an offset so that appellee would be "compensated for the

house." See Tr. at 13-14. In such circumstances, we find the trial court's duty under

R.C. 3105.171(B) must prevail, and we therefore find no merit in appellant's claim of

reversible error regarding the court's distribution of the marital residence and the

assumption of the mortgages.

      {¶19}. Appellant's First Assignment of Error is therefore overruled.

                                               II.

      {¶20}. In her Second Assignment of Error, appellant argues the trial court

erroneously failed to account for a sum of "secreted non-taxable cash income" for

purposes of property division, spousal support, and awarding attorney fees. We

disagree.

      {¶21}. Appellant specifically urges the trial court failed to account for appellee's

non-taxed per diem income from 2013, which totaled more than $79,000.00. Appellant

also suggests appellee's handling of these funds should have been construed as

financial misconduct under R.C. 3105.171(E)(4)/(5).

      {¶22}. A per diem payment is generally defined as a daily allowance, usually to

cover a person's expenses. See Black's Law Dictionary 1157 (7th ed. 1999). The record

reveals appellee testified he used the per diem payments for living expenses and out-of-
Licking County, Case No. 14 CA 100                                                       7


town business expenses, and that the monies were not saved in a bank or invested.

See Tr. at 312, 313, 342, 343, and 522. Appellee testified the per diem amounts were

not recorded on his W-2 forms. See Tr. at 310-313. The payments, which were

referenced in various discovery items and affidavits as the case progressed, ceased in

January 2014 after appellant was laid off.

      {¶23}. As an appellate court, we are not the trier of fact; instead, our role is to

determine whether there is relevant, competent, and credible evidence upon which the

factfinder could base his or her judgment. Tennant v. Martin–Auer, 188 Ohio App. 3d
768, 936 N.E.2d 1013, 2010–Ohio–3489, ¶ 16, citing Cross Truck v. Jeffries, 5th Dist.

Stark No. CA–5758, 1982 WL 2911. Upon review, we find the record supports the

court's treatment of the per diem payments and the court's decision not to find the

existence of financial misconduct in regard thereto.

      {¶24}. Appellant's Second Assignment of Error is therefore overruled.

                                              III.

      {¶25}. In her Third Assignment of Error, appellant contends that the trial court

erred in calculating appellee's income for the purposes of child support. We disagree.

      {¶26}. In Booth v. Booth (1989), 44 Ohio St. 3d 142, 541 N.E.2d 1028, the Ohio

Supreme Court determined that the abuse-of-discretion standard is the appropriate

standard of review in matters concerning child support. Generally, when applying the

abuse of discretion standard, this Court may not substitute its judgment for that of the

trial court. Pons v. Ohio State Med. Bd. (1993), 66 Ohio St. 3d 619, 621, 614 N.E.2d
748. Furthermore, as an appellate court, we are not the trier of fact. Our role is to
Licking County, Case No. 14 CA 100                                                          8


determine whether there is relevant, competent, and credible evidence upon which the

factfinder could base his or her judgment. Tennant v. Martin–Auer, supra.

      {¶27}. R.C. 3119.01(C)(7) states as follows regarding gross income for purposes

of child support calculations: " 'Gross income' means, except as excluded in division

(C)(7) of this section, the total of all earned and unearned income from all sources

during a calendar year, whether or not the income is taxable, and includes income from

salaries, wages, overtime pay, and bonuses to the extent described in division (D) of

section 3119.05 of the Revised Code; commissions; royalties; tips; rents; dividends;

severance pay; pensions; interest; trust income; annuities; social security benefits,

including retirement, disability, and survivor benefits that are not means-tested; workers'

compensation benefits; unemployment insurance benefits; disability insurance benefits;

benefits that are not means-tested and that are received by and in the possession of the

veteran who is the beneficiary for any service-connected disability under a program or

law administered by the United States department of veterans' affairs or veterans'

administration; spousal support actually received; and all other sources of income. ***."

                            Payments In-kind and Per-diem Income

      {¶28}. In the case sub judice, the trial court utilized annual gross incomes on the

guideline worksheet as $40,078.00 for appellant and $24,336.00 for appellee.

      {¶29}. Appellant first argues that the trial court, in determining appellee's annual

income, should also have included "in-kind" payments for expenses appellee received

from his mother, which appellant calculates as $1,900.00 per month. Appellant also

redirects our attention to the "per diem" cash payments appellant received from his
Licking County, Case No. 14 CA 100                                                      9

most recent employer, totaling $79,390.00 (see the second assigned error, supra), and

urges that this sum be included as income for child support purposes as well.

      {¶30}. We have recognized that “[t]he definitions of income under R.C. 3119.01

are broad and expansive to protect the child's best interests.” Vonderhaar–Ketron v.

Ketron, 5th Dist. Fairfield No. 10 CA 22, 2010–Ohio–6593, ¶ 48, citing Bishop v. Bishop,

4th Dist. Scioto No. 03CA2908, 2004–Ohio–4643, ¶ 16 (additional citation omitted).

However, R.C. 3119.01(C)(7)(e) states that gross income for purposes of child support

does not include "nonrecurring or unsustainable income or cash flow items." While

appellant called appellee's mother as a trial witness (see Tr. at 302-308), upon review of

the record we concur with appellee's assessment that there was not enough evidence

presented to compel a finding that the assistance he received from his mother was or

would be regular and sustained.

      {¶31}. Furthermore, regarding the $79,390.00 sum, while the trial court was

clearly critical of appellee's failure to produce written documentation of how these per

diem funds were spent, the court rejected a recognition of such funds as income on the

simple basis that they were nonrecurring and no longer being received. See Decree at

15. Upon review, we find no abuse of discretion in the trial court's calculation of

appellee's unemployment income for child support purposes on this basis.

                                   Issue of Imputed Income

      {¶32}. The statutory child-support computation worksheet includes space for the

assessment of each parent's income, which is defined, for a parent who is unemployed

or underemployed, as “the sum of the gross income of the parent and any potential

income of the parent.” R.C. 3119.01(C)(5)(b). Included in the definition of “potential
Licking County, Case No. 14 CA 100                                                     10


income” is "imputed" income as determined by a court or child-support enforcement

agency. R.C. 3119.01(C)(11). Among the factors a trial court should consider are the

availability of employment in the geographic area in which the parent resides (R.C.

3119.01(C)(11)(a)(iv)), the prevailing wage and salary levels in the geographic area in

which the parent resides (R.C. 3119.01(C)(11)(a)(v)), and the parent's special skills and

training (R.C. 3119.01(C)(11)(a)(vi)). In the case sub judice, the trial court found the

presentation of evidence on such factors to be too inadequate to justify the imputation of

income as to appellee. We are unpersuaded upon review that the court's decision in this

regard was unreasonable, arbitrary, or unconscionable.

      {¶33}. Appellant's Third Assignment of Error is therefore overruled.

                                               IV.

      {¶34}. In her Fourth Assignment of Error, appellant contends the trial court

abused its discretion in awarding no spousal support and in declining to reserve

jurisdiction to modify spousal support in the future. We disagree.1

      {¶35}. A trial court's decision concerning spousal support may only be altered if it

constitutes an abuse of discretion. See Kunkle v. Kunkle (1990), 51 Ohio St. 3d 64, 67,

554 N.E.2d 83. An abuse of discretion connotes more than an error of law or judgment;

it implies that the court's attitude is unreasonable, arbitrary or unconscionable.

Blakemore, supra.

      {¶36}. R.C. 3105.18(C)(1)(a) through (n) provides the factors that a trial court is

to review in determining a spousal support obligation:



1  Appellant's assigned error indicates she is also challenging the trial court's decision
not to award her additional attorney fees; however, this issue is not specifically
addressed in her arguments. See App.R. 16(A)(7).
Licking County, Case No. 14 CA 100                                                            11


      {¶37}. “(C)(1) In determining whether spousal support is appropriate and

reasonable, and in determining the nature, amount, and terms of payment, and duration

of spousal support, which is payable either in gross or in installments, the court shall

consider all of the following factors:

      {¶38}. “(a) The income of the parties, from all sources, including, but not limited

to, income derived from property divided, disbursed, or distributed under section

3105.171 of the Revised Code; (b) The relative earning abilities of the parties; (c) The

ages and the physical, mental, and emotional conditions of the parties; (d) The

retirement benefits of the parties; (e) The duration of the marriage; (f) The extent to

which it would be inappropriate for a party, because that party will be custodian of a

minor child of the marriage, to seek employment outside the home; (g) The standard of

living of the parties established during the marriage; (h) The relative extent of education

of the parties; (i) The relative assets and liabilities of the parties, including but not limited

to any court-ordered payments by the parties; (j) The contribution of each party to the

education, training, or earning ability of the other party, including, but not limited to, any

party's contribution to the acquisition of a professional degree of the other party; (k) The

time and expense necessary for the spouse who is seeking spousal support to acquire

education, training, or job experience so that the spouse will be qualified to obtain

appropriate employment, provided the education, training, or job experience, and

employment is, in fact, sought; (l) The tax consequences, for each party, of an award of

spousal support; (m) The lost income production capacity of either party that resulted

from that party's marital responsibilities; (n) Any other factor that the court expressly

finds to be relevant and equitable.”
Licking County, Case No. 14 CA 100                                                         12

      {¶39}. While R.C. 3105.18(C)(1), supra, does set forth fourteen factors the trial

court must consider, if the court does not specifically address each factor in its order, a

reviewing court will presume each factor was considered, absent evidence to the

contrary. Carroll v. Carroll, 5th Dist. Delaware No. 2004–CAF–05035, 2004-Ohio-6710,

2004 WL 2891928, ¶ 28, citing Watkins v. Watkins, 5th Dist. Muskingum No. CT 2001–

0066, 2002-Ohio-4237, 2002 WL 1902876 (additional citations omitted).

      {¶40}. Finally, the decision of whether to retain jurisdiction to modify spousal

support post-decree is a matter within the domestic relations court's discretion. Smith v.

Smith, 6th Dist. Lucas No. L–98–1027, 1998 WL 904941, citing Johnson v. Johnson

(1993), 88 Ohio App. 3d 329, 331, 623 N.E.2d 1294. However, this Court has previously

held that a trial court errs in reserving jurisdiction over the issue of spousal support after

finding that spousal support was not appropriate or reasonable. See Vona v. Vona, 5th

Dist. Stark No. 00–CA–00040, 2001 WL 109368; Long v. Long, 5th Dist. Stark No.

1999CA00388, 2000 WL 1027285.

      {¶41}. In the case sub judice, the trial court engaged in a thorough four-page

analysis of the issue of spousal support, indicating the weight it was giving to each

statutory factor, ultimately concluding no spousal support would be awarded. See

Decree at 36-39. It appears the trial court found it important that the duration of the

marriage was relatively short, that the parties are relatively young and in good health,

that appellant was earning more than appellee and had made more money than he had

earned during the first two years of the marriage, and that the greater income appellee

had earned in prior years was due in large part to his working outside of the

geographical area and putting in long hours. See Decree at 39.
Licking County, Case No. 14 CA 100                                                      13


      {¶42}. Upon review of the record, we are unpersuaded the trial court abused its

discretion in making no award of spousal support to appellant under the facts and

circumstances of this case, and we find no reversible error in the decision not to retain

jurisdiction on the issue.

      {¶43}. Appellant's Fourth Assignment of Error is therefore overruled.

                                               V.

      {¶44}. In her Fifth Assignment of Error, appellant argues that the trial court

abused its discretion in classifying certain property as marital or separate. We disagree.

      {¶45}. Pursuant to R.C. 3105.171(B), “[i]n divorce proceedings, the court shall ***

determine what constitutes marital property and what constitutes separate property. In

either case, upon making such a determination, the court shall divide the marital and

separate property equitably between the spouses, in accordance with this section.” The

party to a divorce action seeking to establish that an asset or portion of an asset is

separate property, rather than marital property, has the burden of proof by a

preponderance of evidence. Zeefe v. Zeefe (1998), 125 Ohio App. 3d 600, 614, 709
N.E.2d 208. The characterization of property as separate or marital is a mixed question

of law and fact, and the characterization must be supported by sufficient, credible

evidence. Chase–Carey v. Carey, 5th Dist. Coshocton No. 99CA1, 1999 WL 770172.

Once the characterization has been made, the actual distribution of the asset may be

properly reviewed under the more deferential abuse-of-discretion standard. See R.C.

3105.171(D). We reiterate that as an appellate court, we generally review the overall

appropriateness of the trial court's property division in divorce proceedings under an

abuse of discretion standard. Cherry, supra.
Licking County, Case No. 14 CA 100                                                        14

                                  Life Insurance Policy re: C.M.C.

         {¶46}. Appellant first challenges the trial court's determination that an American

Life Insurance Co.'s policy insuring the life of the parties' son, C.M.C., was marital

property. The trial court first found that "[e]vidence was presented that [the insurance

policy] property may be comprised of both separate and marital property.'' Decree at 32.

The court proceeded to determine that the separate nature of the policy "has been lost

due to co-mingling with marital funds and the inability to trace the separate property." Id.

at 33.

         {¶47}. Appellant directs us to her trial testimony that she had established this

policy in 2006, prior to the parties' marriage. See Tr. at 414. As noted in our recitation of

facts, the parties were married in October 2007, appellee adopted C.M.C. in November

2010, and the parties were separated in January 2012. Appellant maintains that the

testimony would only show that appellant had paid all of the premiums since its

inception (see Tr. at 414, 415), that appellee had little or no knowledge of the status of

policy (see Tr. at 336), and that appellee apparently never made a premium payment on

the policy out of his separate bank accounts.

         {¶48}. Nonetheless, upon review, we are unpersuaded that such arrangements

by the parties as to the maintenance of the policy in question would outweigh the trial

court's sound conclusion that an "unknown quantity of marital funds" were applied to the

policy after the marriage and that traceability as separate property was lost. See Decree

at 32-33.

         {¶49}. We hold the trial court therefore did not abuse its discretion in making its

determination that the American Life Insurance policy was marital property.
Licking County, Case No. 14 CA 100                                                       15

                                 Appellant's Student Loan Debt

      {¶50}. Appellant also challenges the trial court's classification of her student

loans of approximately $15,000.00, incurred during the marriage, as her separate debt.2

      {¶51}. We recognize that although Ohio's divorce statutes do not generally

articulate debt as an element of marital and separate property, the rules concerning

marital assets are usually applied to marital and separate debt as well. See Vergitz v.

Vergitz, 7th Dist. Jefferson No. 05 JE 52, 2007–Ohio–1395, ¶ 12.

      {¶52}. In the case sub judice, there is no dispute that the student loans were

incurred during the marriage and that appellant was still pursuing her degree at the time

of the divorce trial, although appellant presently claims her trial counsel was not

afforded an opportunity to ask her questions on this issue via redirect examination.

Nonetheless, as in our decision in Vonderhaar–Ketron v. Ketron, 5th Dist. Fairfield No.

10CA22, 2010–Ohio–6593, appellee in this instance "never saw the economic fruition"

of appellant's college loan obligations. Id. at ¶ 36. We find the trial court's treatment of

the student loans as separate property was not arbitrary, unreasonable or

unconscionable under the circumstances presented.




2  The trial court found that appellee had also incurred student loan debt during the
marriage, although this appears to have been factually incorrect. In any case, appellee's
purported student loan debt was found to be his separate obligation.
Licking County, Case No. 14 CA 100                                             16


      {¶53}. Appellant's Fifth Assignment of Error is therefore overruled.

      {¶54}. For the foregoing reasons, the judgment of the Court of Common Pleas,

Domestic Relations Division, Licking County, Ohio, is hereby affirmed.


By: Wise, J.

Hoffman, P. J., concurs in part and dissents in part.

Farmer, J., concurs in part and dissents in part.



                                             ___________________________________
                                             HON. JOHN W. WISE


                                             ___________________________________
                                             HON. WILLIAM B. HOFFMAN


                                             ___________________________________
                                             HON. SHEILA G. FARMER

JWW/d 0827
Licking County, Case No. 14 CA 100                                                          17

Hoffman, P.J., concurring in part and dissenting in part

       {¶55} I concur in the majority's analysis and disposition of Appellant's first four

assignments of error.     I further concur in the majority's analysis and disposition of

Appellant's fifth assignment of error as it relates to the classification of the life insurance

policy as marital property. However, I respectfully dissent from the majority's conclusion

Appellant's student loans were properly classified as her separate property.

       {¶56} I find the student loans were incurred during the marriage and, at the time,

intended for the benefit of the marriage. The fact Appellee "never saw the economic

fruition" of Appellant's additional education may impact the equitable distribution of the

debt, but it does not serve to transform the nature of debt from being marital to

separate.
Licking County, Case No. 14 CA 100                                                    18

Farmer, J., dissents in part

       {¶57} I respectfully dissent with the majority's opinion in Assignment of Error V

regarding the life insurance issue.

       {¶58} The trial court properly acknowledged that part of the life insurance policy

on appellant's son was separate property. However, as for the payments made and the

cash surrender value of the policy prior to the parties' marriage, I would find those

amounts to be separate property; therefore, they should have been determined to be

appellant's separate property.